
	
		I
		112th CONGRESS
		1st Session
		H. R. 238
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit to military retirees for premiums paid for coverage under
		  Medicare Part B.
	
	
		1.Short titleThis Act may be cited as the
			 Military Retiree Health Care Relief
			 Act of 2011.
		2.Premiums paid by
			 military retirees for Medicare Part B
			(a)In
			 generalSubpart C of part IV of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 (relating to refundable
			 credits) is amended by inserting after section 36 the following new
			 section:
				
					36D.Premiums paid
				by military retirees for Medicare Part
				B
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the aggregate premiums paid under section 1840 of the
				Social Security Act by the taxpayer
				during the taxable year for enrollment of the eligible individual under part B
				of title XVIII of such Act.
						(b)Eligible
				individualFor purposes of subsection (a), the term
				eligible individual means—
							(1)an individual who
				is entitled to retired or retainer pay based upon service in the uniformed
				services (as defined in
				section
				101 of title 10, United States Code),
							(2)the spouse (as
				determined under section 7703) of an individual described in paragraph (1),
				and
							(3)the widow or
				widower, as the case may be, of an individual described in paragraph
				(1).
							.
			(b)Technical
			 amendments
				(1)Paragraph (2) of
			 section
			 1324(b) of title 31, United States Code, is amended by
			 inserting 36D, after 36C,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after the item relating to section 36 the following new item:
					
						
							Sec. 36D. Premiums paid by military retirees for Medicare Part
				B.
						
						.
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 expenses incurred after December 31, 1998.
				(2)Waiver of
			 limitationsIf the credit or refund of any overpayment of tax
			 resulting from the application of
			 section
			 36D of the Internal Revenue Code of 1986 (as added by this
			 section) to a period before the date of enactment of this Act is prevented as
			 of such date by the operation of any law or rule of law (including res
			 judicata), such credit or refund may nevertheless be allowed or made if the
			 claim therefor is filed before the close of the 1-year period beginning on the
			 date of the enactment of this Act.
				
